IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


KEVIN WILLIAMS, AKA-KIRBY               : No. 136 MAL 2016
STEWART,                                :
                                        :
                 Petitioner             : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                                        :
           v.                           :
                                        :
                                        :
PENNSYLVANIA DEPARTMENT OF              :
CORRECTIONS; AT SCI-MAHANOY ET          :
AL; AT SCI-CAMP HILL ET AL.,            :
                                        :
                 Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.